DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. Publication No. US 2019/0173278.
	Regarding claim 1, Jang discloses an ESD protection circuit comprising: 
a noise detection circuit [Fig. 2, 101] configured to provide a first detection signal which detects high-frequency power noise or a high-frequency ESD signal introduced through a power line [par. 0033, 0034, 0036]; 
an ESD detection circuit [Fig. 2, 201] configured to provide a second detection signal which detects the ESD signal exceeding a preset detection voltage; and 
a pull-down control circuit [Fig. 2, 301, 401] configured to perform pull-down on the ESD signal of the power line when the first detection signal and the second detection signal are received [par. 0006, 0029, 0050, 0051].
	Regarding claim 2, Jang discloses that the noise detection circuit detects a current change by the power noise or the ESD signal introduced through the power line, and provides the first detection signal [Fig. 2, DTR] corresponding to the current change when there is the current change [par. 0025, 0029, 0030, 0034, 0036].  
	Regarding claim 3, Jang discloses that the noise detection circuit comprises: 
a resistor [Fig. 2, resistor RD] connected to the power line [Fig. 2, VDD]; and 
a capacitor [Fig. 2, CD] connected between the resistor and a ground line [Fig. 2, VSS], wherein, when the power noise is introduced into the resistor and the capacitor, a voltage, corresponding to the current change by a short current generated in the capacitor by the high-frequency power noise or the high-frequency ESD signal, is outputted as the first detection signal [Fig. 2, DTR] through a node [Fig. 2, node ND] between the resistor and the capacitor.  
	Regarding claim 4, Jang discloses that the ESD detection circuit detects a level of the ESD signal, and provides a voltage, corresponding to a level of the ESD signal exceeding the detection voltage, as the second detection signal [Fig. 2, STR].  
	Regarding claim 5, Jang discloses that the ESD detection circuit comprises: a level detector [Fig. 2, 230, 221] connected to the power line [Fig. 2, VDD], and configured to detect a voltage of the ESD signal exceeding the detection voltage; and a resistor [Fig. 2, resistor RS] connected between the level detector and a ground line, wherein a voltage applied to the resistor by detection of the level detector is outputted as the second detection signal [Fig. 2, STR].
	Regarding claim 6, Jang discloses that the level detector comprises a diode string [Fig. 5, diodes 240, 250 in 222] in which a predetermined number of diodes are connected in series.  

Regarding claim 7, Jang discloses that the pull-down control circuit pulls down the ESD signal of the power line when the first detection signal is provided to have a voltage corresponding to a current change occurred at a rising time point of the power noise or the ESD signal and the second detection signal is provided to have a voltage corresponding to a level of the ESD signal exceeding the detection voltage.
  [par. 0006, 0029, 0050, 0051].
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 8: The prior art does not disclose that the pull-down control circuit comprises: a first switching circuit configured to be turned off when the first detection signal is provided to have a voltage corresponding to the current change occurred at the rising time point of the power noise or the ESD signal; a second switching circuit configured to be turned off when the second detection signal is provided to have a voltage corresponding to a level of the ESD signal exceeding the detection voltage; and a pull-down circuit configured to maintain turn-off by turn-on of at least one of the first switching circuit and the second switching circuit, and be turned on to pull down the ESD signal of the power line to a ground line when both of the first switching circuit and the second switching circuit are turned off. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 10: The prior art does not disclose an ESD protection circuit comprising: a first switching circuit configured to be turned off in response to the first detection signal; a second switching circuit configured to be turned off in response to the second detection signal; and a pull-down circuit configured to maintain turn-off by turn-on of at least one of the first switching circuit and the second switching circuit, and pull down the ESD signal of the power line when both of the first switching circuit and the second switching circuit are turned off.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836